Citation Nr: 0215479	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Meniere's disease, 
secondary to the service-connected hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

Having reviewed the evidence of record, the Board is of the 
opinion that this matter is ready for appellate review.  


FINDINGS OF FACT

1. The appellant sustained one confirmed incident of acoustic 
trauma while on active service, and such acoustic trauma 
led to hearing loss and tinnitus.

2. The appellant is not a veteran of combat.

3. The preponderance of the informed medical opinion evidence 
indicates that Meniere's disease was not caused by in-
service noise exposure or the service-connected hearing 
loss and tinnitus.  


CONCLUSION OF LAW

Meniere's disease was not incurred or aggravated by any 
incident of service, including any service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  First, VA has obtained medical opinion evidence 
from both a VA physician and an independent medical examiner 
with specific inquiry directed towards resolving whether the 
appellant's Meniere's disease was incurred or aggravated by 
any incident of service.  The reports of these examinations 
reflect that the examiners were fully informed as to the 
appellant's medical and military history.  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995).
The Board also concludes that the appellant has been aware of 
the evidence needed to substantiate his claim, and has sought 
to obtain it.  First, the appellant was provided with a copy 
of the June 1998 rating decision which denied his claim, as 
well as apprised of the laws and regulations pertaining to 
his case in the Statement of the Case issued in August 1999.  
That he was aware of the reason for the denial of his claim 
is evidenced by his submission of several medical articles 
supporting the connection between hearing loss and Meniere's 
disease - the basis for the denial of his application for 
service connection.  Upon the continued denial of the claim, 
the appellant responded to the basis for the denial of the 
claim by obtaining medical opinions from two physicians.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), it was 
held that 38 U.S.C. 
§ 5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), as 
recently amended, 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001), 
require VA to inform claimant of which evidence VA will 
provide and of which evidence claimant is to provide.  In 
this matter, all relevant evidence necessary to decide the 
case has been obtained:  (1) the appellant has proffered 
medical opinions that, when presumed credible, are suggestive 
of a linkage between the service-related incident and his 
current disorder, and he has not alluded to the existence of 
any other information which has not been obtained; (2) 
medical inquiry and opinion evidence to develop the claim 
have been generated by VA; and (3) the Board is unaware of 
any further information which could be adduced which would 
substantiate the claim at issue.  (In this regard, the 
question of whether the medical texts or treatises cited by 
Craig N. Bash, M.D., need to be made part of the record is 
discussed below.)  The Board further concludes the 
submissions from the claimant demonstrate that he possessed 
actual knowledge of the type of evidence necessary to 
substantiate his claim and that it is his ultimate 
responsibility to provide the evidence to substantiate his 
claim.  He further demonstrated his understanding that it was 
his responsibility to obtain and submit such evidence.  In 
these circumstances, a further advisement under the VCAA is 
not warranted.   



The Merits of the Claim

The appellant maintains that his service-connected bilateral 
hearing loss and tinnitus caused his diagnosed Meniere's 
disease.  Having carefully considered all of the evidence of 
record in light of the applicable law, the Board finds that 
the clear preponderance of the evidence is against the claim 
and the appeal will be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).   
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The resolution of this matter must begin with the question of 
the nature of the events in service and the history of the 
disability thereafter.  In this regard, the Board is 
compelled to conclude that the record demonstrates the 
appellant's consistent and vast exaggeration of the claimed 
in-service noise exposure as well as patent contradictions in 
his reports of post-service symptoms.  Therefore, the Board 
holds that the credibility of the appellant's evidentiary 
assertions in support of his claim is completely undermined.  
The point is critical, as the appellant's report to examining 
and treating physicians is central to the development of 
medical opinion evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

The Board finds that it would be pointless to waste scarce 
adjudicative resources to conduct a complete roll call of all 
the contradictions in the claimant's evidentiary assertions 
concerning material facts in this matter.  It is sufficient 
to demonstrate his lack of credibility to highlight the 
material contradictions concerning two critical elements: the 
nature of events in service and the dates of onset of vertigo 
post service.     During the course of an April 1981 
examination, the appellant informed the examiner that he had 
sustained his hearing loss when "some dynamite exploded at a 
close distance."  During an October 1997 VA examination, the 
appellant reported that his hearing loss was incurred in 1966 
when he was standing "within feet of a 10 pound [detonation] 
cord which went off," and which knocked him to the ground.  
During a December 1997 audiological examination conducted by 
VA physician R.L. Swanson, M.D., the appellant reported that 
he was "exposed to heavy weapons fire and jet engine noise" 
while on active duty, and that he sustained his hearing loss 
when he was in close proximity to an "explosive device" in 
1966.  Perhaps the appellant's most blatant misrepresentation 
of fact is found in a November 1998 VA medical treatment 
note, where the appellant is recorded as having informed 
examiners that he had sustained his hearing impairment in a 
1966 explosion, after which he was in a "coma for 3 days."  

Contrary to these repeated misrepresentations, the Board 
finds that the credible evidence of record reflects a single 
documented episode of explosive audio trauma, occurring while 
the appellant was assigned to a stateside reserve personnel 
center.  In a September 1976 statement, Major T.E.H. recalled 
that at some point during the appellant's active duty, the 
appellant was injured when material he was burning exploded 
in the incinerator.  Major H. stated that the appellant was 
knocked down by the blast, and was treated by a local 
hospital and released.  He added that although the incident 
was not investigated because the appellant's injury did not 
involve hospitalization in excess of 24 hours, the probable 
cause of the incident the explosion of aerosol cans that were 
among the debris to be burned.  The Board concludes that this 
statement by a witness with personal knowledge made in 1976 
is entitled to far more probative value than the subsequent 
evidentiary assertions of the claimant made much longer after 
the event and in the context of a claim for benefits.  This 
statement makes it manifest that the allegations that the 
veteran was exposed to the detonation of dynamite or other 
very powerful explosives as well as the allegation that he 
was in a coma for three days are completely lacking in 
credibility.         

Based upon this single, documented incident of in-service 
noise exposure, service connection was granted for hearing 
loss and tinnitus in a December 1976 rating decision.    

The appellant's service records indicate that he served as a 
motor vehicle operator.  There can be no doubt in this regard 
that the appellant this assignment may well have involved 
some exposure to engine noises of undeterminable severity, 
but although the appellant served in Vietnam, there is 
absolutely no evidence that he engaged in combat with the 
enemy.  Cf.  38 U.S.C.A. § 1154(b) (Providing in substance 
that in the case of veterans of combat, VA must accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service).  The appellant is not a combat veteran, and for the 
Board to presume either the severity of noise exposure or 
other incidents of audio trauma would amount to pure 
speculation.  

Even if the veteran could be deemed to be one who engaged in 
combat with the enemy, his evidentiary assertions are not 
entitled to the presumptions provided in 38 U.S.C.A. § 
1154(b) because his evidentiary assertions concerning events 
in service, standing by themselves and without consideration 
of any other evidence, contain material contradictions as to 
the explosive trauma and the alleged "coma" for three days.  
Thus, they are not credible or "satisfactory" and the 
presumption is not for application.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

With respect to the onset of vertigo, there is no clinical 
evidence of vertigo in service or for many years thereafter.  
VA examinations in 1976 and 1981 were negative.  When the 
claimant was seen in June 1994 by VA with regard to his 
complaint of a sudden loss of left ear hearing approximately 
two months earlier, it was also recorded for treatment 
purposes that he denied the presence of vertigo.  On the same 
document his history of ear pathology was also described, and 
this made no reference to any prior episodes of vertigo or 
dizziness.  At a VA examination in October 1997, he reported 
the onset of vertigo in 1993.  Subsequently, in various 
statements between 1998 and 2000, the claimant alleged the 
presence of vertigo from approximately 1983 or 1984.  The 
Board finds the assertion that vertigo was present before 
1993 is clearly false and in contradiction to the earlier and 
far more credible statements of medical history provided by 
the claimant prior to 1998 as well as the negative clinical 
evidence.

The credibility of the claimant's evidentiary assertions 
concerning both events in service and the history of the 
disability post service is critical because of the obvious 
importance of these factors in the formation of the various 
medical opinions that have been obtained relative to the 
claim at issue.  To the extent that the appellant has 
conveyed to medical examiners these material 
misrepresentations of his medical history and those 
physicians have relied upon such misrepresentations in 
formulating their opinions, the probative weight of the 
opinions is effectively nullified.   See Boggs v. West, 11 
Vet. App. 334, 340 (1998); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In other words, the mere endorsement of a 
physician can not restore or enhance the probative value of a 
medical opinion founded upon false premises. 

Once the probative value of the claimant's material 
evidentiary assertions is determined, the Board finds that 
the clear preponderance of the credible medical opinion 
evidence is against the claim.  In a December 1997 
audiological examination conducted by VA physician R.L. 
Swanson, M.D., the appellant reported that he was "exposed 
to heavy weapons fire and jet engine noise" while on active 
duty, and that he sustained his hearing loss when he was in 
close proximity to an "explosive device" in 1966.  The 
appellant added that he had been experiencing vertigo since 
1993, and that this was accompanied by fullness and temporary 
loss of hearing in his left ear.  He added that these 
episodes were sometimes associated with nausea and vomiting.  

Dr. Swanson diagnosed the appellant to have bilateral 
sensorineural hearing loss which was mild to severe in the 
right ear and moderate to profound in the left ear "with 
questionable functional overlay;" bilateral tinnitus; and a 
history of probable left ear Meniere's syndrome.  He 
commented:  

If the diagnosis of Meniere's disease is accurate, 
an added hearing loss in the effected ear would be 
consistent with that diagnosis and directly 
related, but the condition would not explain the 
hearing loss in the unaffected ear, nor would it 
likely account for the major portion of his loss in 
the affected ear, given it's (sic) historical 
progression.

Because Dr. Swanson did not respond to the inquiry at issue 
(i.e., whether the appellant's Meniere's disease was caused 
by the service-connected hearing loss and tinnitus), the 
appellant was reexamined by Dr. Swanson in May 1998.  See 38 
C.F.R. § 4.2 ("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").  

Upon his May 1998 reexamination, Dr. Swanson reported that he 
had reviewed the appellant's claims folder.  He reiterated 
the essential history of the development of the appellant's 
disorder, and stated that while the appellant had Meniere's 
disease, he did not believe it was secondary to the 
appellant's service-connected hearing loss and tinnitus.  
Instead, he observed that the onset of the Meniere's syndrome 
had added to the severity of the previously existing hearing 
loss and tinnitus. 

In a May 2000 letter, J.R. Adams, M.D. of the Department of 
Otolaryngology at the Oregon Health Sciences University 
observed that the appellant had had "several concussive 
injuries while in the service," including "explosions, 
gunfire, etc."  He noted that there were several reports in 
medical literature of "post-concussive Meniere's disease," 
and that in the appellant's case, "it is as likely as not 
that these concussive injuries also lead to his Meniere's 
disease."

It is evident from Dr. Adams' report that he accepted as 
valid the appellant's account of his in-service acoustic 
trauma, which as noted above is belied.  There is no 
indication that Dr. Adams personally reviewed the correct 
history of the appellant's in-service acoustic trauma.  To 
that extent, (i.e., that the appellant had multiple 
concussive injuries including "gunfire" and multiple 
"explosions"), the probative value of his opinion is 
nullified as it is founded upon premises that are false.  
Further, although Dr. Adams sets out that Meniere's disease 
is thought "in some cases to be due to a concussive injury" 
he sets out no rationale or reasons as to why the appellant's 
case is one such medical situation, and provides only a 
conclusory opinion.

The record thus included conflicting medical opinion 
evidence, as well as several medical articles relative to the 
development of the disorder that the appellant forwarded with 
his October 1998 Notice of Disagreement.  Also received after 
the submission of Dr. Swanson's opinion, in a September 2000 
letter, Craig N. Bash, M.D., opined that the appellant's 
Meniere's disease was secondary to his service exposure to 
noise.  His opinion is discussed below.  

Due to the conflicting medical evidence in this case, in 
April 2001, the Board caused the appellant's claims folder to 
be reviewed by an independent medical examiner.  This inquiry 
was undertaken under the authority of 38 U.S.C.A § 5109(a) 
(Providing in substance that when, in the judgment of VA, 
expert medical opinion, in addition that available within VA, 
is warranted by the medical complexity or controversy 
involved in a case being considered, VA may secure an 
advisory medical opinion from one or more independent medical 
experts who are not VA employees.); see 38 C.F.R. § 3.328 
(When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of the VA.  Opinions shall be obtained from 
recognized medical schools, universities, clinics or medical 
institutions with which arrangements for such opinions have 
been made, and an appropriate official of the institution 
shall select the individual expert(s) to render an opinion.  
Approval for an opinion shall be granted only upon a 
determination that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical 
opinion.).  

In June 2001, Robert A. Goldenberg, M.D., Professor and 
Chairman of the Department of Otolaryngology at Wright State 
University issued his report.   He opined that the degree of 
medical probability that the appellant's Meniere's disease 
was caused or aggravated by his service-connected bilateral 
hearing loss was less than 15 percent.  As a predicate to his 
opinion, Dr. Goldenberg reported that he had reviewed the 
appellant's claims folder, as well as the other previously 
submitted medical opinions.  His opinion reflects the 
following points:

1. There was reference to a 1966 explosion caused 
by the puncture of several aerosol cans in a 
closed environment, but that the "several 
histories to multiple explosions and 
concussions" were "not well documented;"   

2. The medical record included a 1967 audiogram 
detected a low frequency hearing loss pattern, 
which followed the 1966 explosion, and although 
its results were not necessarily typical of 
Meniere's disease, they were also not 
incompatible with the diagnosis;

3. Episodic vertigo developed in 1993, with nausea 
and vomiting and fullness of the left ear, and 
that if the VA examiner who had opined that 
there was no association between Meniere's 
disease was not aware of the articles 
demonstrating the possibility of noise induced 
hearing loss and Meniere's disease, such would 
have been a "very logical" conclusion;

4. While the causal relationship among noise 
induced hearing loss, acoustic trauma, and 
Meniere's disease was discussed in medical 
literature, the incidence of patients developing 
Meniere's disease as a result of such causes was 
"less than 5%" in the articles referenced;

5. Although the literature reported that it may be 
months or years before the symptoms of Meniere's 
disease developed, it would be "extremely 
unlikely" that the symptoms of vertigo would 
develop 20 years after the onset of the hearing 
symptoms:

6. Given that the symptoms of vertigo associated 
with Meniere's disease developed about 20 years 
after the documented in-service event, the 
probability of a causal relationship between the 
service-connected hearing loss from noise 
exposure and Meniere's disease was "quite low."  

Dr. Goldenberg's opinion is highly probative in several 
respects.  First, it evidences that he was aware of the 
appellant's inconsistent statements concerning his medical 
history concerning his alleged acoustic trauma in service.  
The physician also identified the date of onset of vertigo in 
1993, which is far more consistent with the initial and 
credible reports of medical history from the claimant rather 
than the later representations that it began in 1983 or 1984.  
Dr. Goldenberg is also shown to have considered the other 
opinions of record, as noted by his observation that the 
connection among acoustic trauma, hearing loss, and Meniere's 
disease is noted and accepted.  However, the physician's 
observation that the development of Meniere's disease and its 
symptoms not occurring for approximately 20 years is highly 
relevant, as it cogently and comprehensively explains the 
significance of the medical treatise evidence and the other 
medical opinions of record.  

The Board finds Dr. Goldenberg's opinion to thus be the most 
informed and most directly responsive to the inquiry in this 
matter.  His opinion is founded upon the most accurate 
history of the disability, and the most balanced in its 
explanation of the development of the appellant's disorder.  
Most importantly, Dr. Goldenberg has clarified that while 
there is certainly a connection among audio trauma, hearing 
loss and Meniere's disease, the passage of time in the 
appellant's case between the trauma and the development of 
the disorder in question renders it unlikely that the 
disorder is traceable to any incident of service.  

The Board has also carefully considered the opinions of Dr. 
Bash.  As is noted above, Dr. Bash's first opinion was 
received in September 2000.  Subsequent to the receipt of Dr. 
Goldenberg's June 2001 opinion, the appellant submitted 
another letter from Dr. Bash in September 2001.   Having 
examined Dr. Bash's submissions, the Board finds them to be 
unsupported by record or based upon false premises as to the 
nature of inservice events and post service medical history.  
In essence, the opinions are also conclusory.  They are 
accorded no probative value.  

The Board concludes that Dr. Bash provides no cogent basis 
for his opinion that the appellant's Meniere's disease is 
secondary to noise.  Although he extracts record references 
without explanation of their significance, and lists several 
medical texts and treatises, he provides no explanation for 
his opinion, other than to repeat approximately four 
sentences in two of the cited texts.  (See, pages 2-3, 
September 1990 opinion).  The citations to the record 
provided by Dr. Bash disclose that he noted the claimant's 
allegation of a three-day coma following the incident in 
service.  He also noted the claimant's assertions that 
vertigo began in about 1983 or 1984.  As noted above, the 
Board finds the claimant is not credible in his evidentiary 
assertions with regard to events in service and as to his 
medical history post service, particularly with regard to the 
onset of vertigo.  Dr. Bash's opinions contain no indication 
that he recognized or attempted to distinguish between the 
actual history of the disability and the noncredible 
evidentiary assertions of the claimant.  Indeed, Dr. Bash's 
reports on their face appear to accept as valid the 
claimant's noncredible evidentiary assertions.  Therefore, 
his opinions are founded upon false premises and thus are not 
entitled to any probative weight.  Further, Dr. Bash's 
supposition that the laceration found during the appellant's 
separation physical examination was caused by the in-service 
incident of aerosol cans exploding has no basis in the 
record.  His theory that this laceration represents the 
residuals of a fall, and that the fall caused the appellant 
to have then sustained an injury to the left inner ear 
complex resulting in Meniere's disease is also purely 
speculative.  Moreover, the opinion that these speculative 
events are connected to the very remote onset of Meniere's 
contains the same defect noted above that the physician's 
opinion also rests upon false premises as to the post-service 
history.  

The Board further observes that Dr. Bash has captioned his 
September 2001 medical opinion as an "Independent Medical 
Evaluation."  Although the Board is uncertain of the meaning 
of this self-styling of this medical opinion, it is clear 
that Dr. Bash's opinion is not one generated by the statutory 
and regulatory provisions that are outlined above.  His 
opinion is that of but one "expert," who presumably has 
reviewed the medical evidence of record.  Nor can it be said 
that Dr. Bash's opinion was "independent" in the common 
parlance of the word.  The open public website of the 
National Veterans Organization of America lists Dr. Bash as 
one who:

. . . has been doing Independent Medical 
Evaluations (IMEs) for disabled veterans since 
1996.  He is able to evaluate all organ systems and 
has worked extensively with both Veterans Service 
Organizations (VSO's) and attorneys who represent 
veterans.  As a disabled veteran he is empathetic 
to both the medical and administrative needs of his 
colleagues. . . . Dr. Bash has a 90+% success rate 
in claims and has helped veterans receive both 
medical benefits and millions of dollars in 
retroactive awards.  

At a minimum, this listing advertises the fact that Dr. Bash 
views himself not as an independent and impartial reviewer of 
medical questions, but as a party "empathetic" to claimants 
and one who publicly promotes his success in obtaining 
"millions of dollars" of awards. 

To the extent that Dr. Bash reiterates his first opinion in 
his September 2001 letter, it is of no probative value for 
the reasons that are above stated.  Moreover, by apparently 
assuming the roll of cross-examiner of Dr. Goldenberg, (e.g., 
that the physician "dose [sic] not provide a literature 
reference for his 5% figure;" does not explain why my 
opinion . . . is wrong;" does not provide an alternative 
cause of [the appellant's] Meniere's disease; [because Dr. 
Goldenberg's statements are "mostly equivocal" the benefit 
of the doubt should go to [the appellant]), Dr. Bash appears 
to have moved well beyond his role of expert medical 
professional, and assumed the role of advocate for the 
appellant.  

While such zeal may be explainable in the case of a treating 
physician, the record demonstrates that Dr. Bash is not an 
otolaryngologist (as Dr. Goldenberg noted).  Moreover, as the 
Board has explained above, Dr. Goldenberg's opinion is 
founded on a far more accurate set of factual premises as to 
events in service and the history of the disability post 
service.  In this case, an accurate command of the correct 
history is of vastly greater importance than any other factor 
shown by the record.  The Board therefore finds that no 
further pursuit of medical texts or treatises is warranted 
because the current record contains evidence that is 
dispositive and founded precisely upon the facts of this 
matter.  There is no reasonable possibility that a general 
text of treatise would warrant a different outcome on this 
record.  Likewise, the clear preponderance of the evidence is 
against the claim and thus the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107.

 


ORDER

The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


